TALLMAN, Circuit Judge,
dissenting.
With all due sympathy for Mr. Santos and his mysterious injury, I respectfully dissent from the Court’s opinion and its failure to abide by the latest pronouncements of the Supreme Court on use of force cases involving police officers.
The Supreme Court tells us that “[i]n a suit against an officer for an alleged violation of a constitutional right, the requisites of a qualified immunity defense must be considered in proper sequence.” Saucier v. Katz, 533 U.S. 194, 200, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). The trial court should make a ruling on immunity “early in the proceedings” because qualified immunity is “an immunity from suit rather than a mere defense to liability.” Id. at 200-01, 121 S.Ct. 2151 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985)) (emphasis in original). The initial inquiry is whether the facts alleged in the light most favorable to the plaintiff demonstrate that the officers violated a constitutional right. Id. at 201, 121 S.Ct. 2151. If no constitutional right has been abridged, the inquiry ends. Only “if a violation could be made out on a favorable view of the parties’ submissions” does the trial court ask whether the right was clearly established. Id.
The first step in our analysis, then, is to determine whether the facts alleged indicate that the officers actually violated a constitutional right. Though not presented with the issue of qualified immunity because the case was tried before the Supreme Court’s decision, the trial court’s directed verdict was certainly consistent with Saucier. The lesson we glean from Saucier is that district courts should be more active in terminating litigation as early as possible so that officers who are protected by qualified immunity do not have to sit through an entire jury trial when there is no evidence that they committed a constitutional violation.
Here, the trial court granted defendants’ motion for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(a) after listening to all of the plaintiffs evidence. The directed verdict was proper because “there[was] no legally sufficient evidentiary basis for a reason*857able jury to find” that the officers had used excessive force upon Mr. Santos. Fed.R.Civ.P. 50(a). Santos could not recollect the police officers ever touching him and did not provide any evidence that the police used unreasonable force upon him.
My colleagues try to frame this case as one raising questions of credibility so as to justify sending it to the jury, Slip Op. at 852, but in their effort to make the case that Santos did not, they fail to follow Rule 50(a)’s requirement that there must be a “legally sufficient evidentiary basis” for a “reasonable jury” to find in favor of Santos. Tellingly, the Court’s opinion attempts to piece together selective versions of two widely different accounts of two different events — one from Santos and one from the officers — but ignores the fatal flaw in plaintiffs proof that the versions basically represent two different cases. According to Santos, he was running away from the police in an alley; according to the officers, Santos was walking on the sidewalk; according to Santos, he tried to climb a fence; according to the officers, there was no fence; according to Santos, he screamed, “why did [you] have to break my back?;” according to the officers, Santos screamed, “they’re beating me like Rodney King,” when no such activity was occurring.
If this were really a case about credibility, the jury would be asked to choose whether to believe Santos’s account of the same event or the officers’.1 Cases that turn on credibility are those where the issue of causation is properly joined on the same basic factual predicate leading to the plaintiffs injury — one party says one thing happened during the arrest and the other side says something else occurred. That’s not this case. Santos’s evidence primarily consisted of the officers’ testimony, and Santos provided no evidence that directly challenged their testimony. Instead, the Court on its own seeks to piece together parts of Santos’s account,2 parts of the officers’ account,3 and adds to that its own speculation of how the injury might have happened,4 then calls this a case of circumstantial evidence that only a jury can resolve.
While the Court may be right that “excessive force claims typically boil down to an evaluation of the various accounts of the same events,” Slip Op. at 852, that, again, is not this case. The parties did not describe the same event. The officers told one story, a story that corroborating evidence supports (at least as to the place of the encounter). Santos told another story occurring at another place that involved an alley, a fence, and some unidentified people. Moreover, there is no dispute that Mr. Santos was not taking his psychotropic medications, was behaving in a manner consistent with paranoid schizophrenia exacerbated by a substantial amount of straight bourbon whiskey, and was screaming in broad daylight when neighbors called for help. The trial judge heard all of the plaintiffs evidence and properly *858ruled he had failed to establish a prima facie case of excessive force that produced a back injury caused by the defendant officers during his arrest. Since no reasonable jury could find for the plaintiff based on Santos’s version of the facts, Rule 50(a) mandated dismissal.
The cases cited by the Court do not preclude judgment as a matter of law in this case. In Ting v. United States, 927 F.2d 1504 (9th Cir.1991), even though Ting was “paranoid and unstable” and suffered from “traumatic retrograde amnesia” so that he was “unable to recall the events of the shooting,” the facts clearly established that Ting was shot in the back during an FBI SWAT team raid of his home. Id. at 1508. The genuine issue of material fact was whether Ting “was shot at close range while in a prone position or on his hands and knees,” id. at 1510, or whether Ting was shot while upright from a distance of “four or five feet,” as the officer who shot Ting claimed. Id. at 1508. Though Ting could not testify to it, a ballistics expert could opine that “the gun was aimed and shot horizontally or downward from skin contact up to eighteen to twenty-four inches away.” Id. at 1510. Thus, Ting, unlike the case before the Court, presented a question of credibility.
In Ting, there was no dispute that the agent shot Ting or that it was the shooting that injured Ting. In the case before us, however, there is no evidence that Officer Lee used the amount of force that would be required to break someone’s back, nor is there evidence that Santos’s broken back stemmed from his arrest. Furthermore, Ting did not undermine his own case by stating something like he was shot in a field while running from police. Santos, on the other hand, stated he was in an alley by a fence when he was injured. Thus, while Ting presented one clear story posing a definite unresolved question for a trier of fact, Santos does not challenge the specifics of the officers’ account of what happened but rather claims his injury took place in a completely different locale under completely different circumstances with no corroborating evidence to sustain his claim.
Rutherford v. Berkeley, 780 F.2d 1444 (9th Cir.1986), does not aid Santos either. That case merely stands for the proposition that if a group of officers simultaneously beats an individual, this Court will not require the plaintiff — who is presumably covering up in an effort to avoid the blows — to specifically identify which members of the assaulting team threw the punches. As long as the plaintiff identifies the defendants as part of the group that assaulted him, we leave it to a jury to determine whether or not particular defendants engaged in the beating. See id. at 1448.
Thus, had Santos alleged that he suffered a broken back after a group of officers surrounded him and beat him, but he could not remember which ones actually took part in the beating, I would agree that the question was one for a jury to decide. In this case, however, Santos did not provide any evidence that the officers used excessive force upon him because he cannot say where he actually sustained the injury and the medical testimony acknowledged that it could have happened hours or days before his arrest.
Whether or not anyone knows exactly how Santos happened to break his back, the district court properly granted judgment as a matter of law for the defendants based on this evidentiary record. The approach of the majority — “to deny [judgment as a matter of law] any time a material issue of fact remains on the excessive force claim — could undermine the goal of qualified immunity to ‘avoid excessive disruption of government and permit the res*859olution of many insubstantial claims [by way of judgment as a matter of law].”’ Saucier, 533 U.S. at 202, 121 S.Ct. 2151 (citation omitted); see also id. at 212 n. 3, 121 S.Ct. 2151 (Ginsburg, J., concurring) (“disputed versions of the facts alone are not enough to warrant denial of [judgment as a matter of law]”) (quoting Rowland v. Perry, 41 F.3d 167, 174 (4th Cir.1994)).5
Because Santos failed to establish a pri-ma facie case to send his claims to a jury, that should be the end of the inquiry. See Jackson v. City of Bremerton, 268 F.3d 646 (9th Cir.2001). Because the Court finds judgment as a matter of law inappropriate, however, it proceeds to conclude that a jury could have found a Fourth Amendment violation. See Shp Op. at 853. Again, I disagree.
Under Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1986), we determine whether the particular use of force was objectively reasonable under the circumstances by balancing the “nature and quahty of the intrusion” on an individual’s liberty against the “countervailing governmental interests at stake.” Id. at 396, 109 S.Ct. 1865 (citations omitted). “The ‘reasonableness’ of a particular use of force must be judged from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id. Here, officers were responding to an unknown trouble call involving a mentally unstable individual who had been trying to open fence gates and metal screen doors, causing a disturbance, and possibly engaging in burglary or other crimes. Controlling the agitated suspect in order to begin their investigation was prudent and a necessity for the safety of the officers and the public at large.
When evaluating the “nature and quality of the intrusion” we consider “the type and amount of force inflicted.” City of Bremerton, 268 F.3d at 651-52 (quoting Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir.1994)). The Court apparently presumes because of the significance of the injury that the officers used “substantial and excessive” force. Slip Op. at 853. This does not necessarily follow. A police officer could approach a home intruder from behind, for example, and clasp a hand on the intruder’s shoulder, whereupon the intruder’s knees buckle and he falls and breaks his leg. In such a case, the “nature and quality of the intrusion” would have been minimal despite a fairly significant injury. In this case, the officers stated they gently applied force to calm Santos down and place him in restraints; this testimony went unchallenged.
The Court also dismisses the countervailing government interests too easily. Santos, was not your ordinary drunkard. His mid-day blood alcohol content was an astronomical .227 two hours after first encountering police, he had traces of amphetamines in his system, and he was a paranoid schizophrenic who for several days had skipped taking the medicine to control his mental illness. The officers had received a report of a man “screaming and falling down in the street” who was covered in dirt and who was a burglary suspect. Santos failed to comply with the officers’ directives to place his hands on top of his head.6 Thus, the officers were facing a potentially violent felony suspect *860who was delusional,7 acting irrationally, and not following orders. Some force was definitely reasonable to effect his arrest under the circumstances. The officers stated they gently applied force while handcuffing. Santos and guiding him to the ground. The only evidence to challenge this account was Santos’s injury and there is no evidence that he actually sustained it at the time of his arrest. It is therefore clear, based on the plaintiffs case-in-chief, that the amount of force used to arrest Santos was objectively reasonable under the circumstances and that no constitutional violation occurred.
Because Santos did not offer sufficient competent evidence to support a reasonable jury’s finding of excessive force employed during his arrest, judgment as a matter of law was appropriate. I would therefore affirm the district court and respectfully dissent from the Court’s opinion.

. While in some cases it may be possible that parts of both parties' version are true and parts untrue, this is not the case when the versions stand in such stark contrast to one another so as to describe completely different events. It was for that reason that after listening to the evidence presented the district court properly granted the Rule 50 dismissal.


. Such as his shouting “why did you have to break my back?” Slip Op. at 852.


. Such as their description of Santos being "passive,” Slip Op. at 852, and their admission of having applied limited force to calm and restrain Santos. Slip Op. at 852.


. Such as the majority's questioning whether the officers gently applied force. Slip Op. at 852.


. The quotations come from summary judgment cases. Here, Santos had the opportunity to present his complete case-in-chief at trial. The trial court was therefore "freer to direct a verdict” because the court had a "better basis on which to determine the existence of material issues.” Lies v. Farrell Lines, Inc., 641 F.2d 765, 772 (9th Cir.1981).


. Santos claims he did do this, but he also claims he was in an alley near a fence.


. Even if Santos was "passive” for a while, his excessively inebriated state coupled with his mental condition would mean his demean- or could change rapidly, as evidenced by his subsequent screaming and irrational behavior.